 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    NATIONSTAR MORTGAGE LLC,                             Case No. 2:16-cv-02580-JAD-DJA
 5                           Plaintiff,
                                                           ORDER
 6          v.
 7    AUBURN AND BRADFORD AT
      PROVIDENCE HOMEOWNERS
 8    ASSOCIATION, et al.,
 9                           Defendants.
10

11          Presently before the Court is Plaintiff Nationstar Mortgage LLC’s (“Nationstar”) Motion

12   for Leave to File Amended Complaint (ECF No. 52), filed on August 21, 2019. Defendant SFR

13   Investments Pool 1, LLC (“SFR”) filed a Response (ECF No. 55) on September 4, 2019, and

14   Nationstar filed a Reply (ECF No. 56) on September 11, 2019. Also before the Court is SFR’s

15   Motion for Leave to Amend Answer (ECF No. 53), filed on August 21, 2019. Nationstar filed a

16   Response (ECF No. 54) on September 4, 2019, and Nationstar filed a Reply (ECF No. 57) on

17   September 11, 2019. The Court finds these matters properly resolved without a hearing. See

18   Local Rule 78-1.

19          I.      BACKGROUND

20          The parties are familiar with the facts of this case and the Court will not repeat them here

21   except as necessary. Nationstar seeks to amend its complaint to correct a factual inaccuracy and

22   include reference to newly discovered evidence of homeowner tender. (ECF No. 52). The

23   evidence of homeowner tender was not available at the time that the Complaint was filed on

24   November 7, 2016, then the case was stayed on February 27, 2017 until May 1, 2019, and the

25   evidence was only discovered in June 2019. (Id.). Nationstar also seeks to update its due process

26   and equitable arguments after changes in appellate case law. (Id.). It argues that the liberal

27   standard to amend in Fed.R.Civ.P. 15 is met as its request was filed prior to the expiration of the

28
 1   deadline to amend pleadings – set for August 21, 2019. (ECF No. 42). In response, SFR claims

 2   that Nationstar delayed too long to amend and the amendment is futile because the statute of

 3   limitations to assert the new proposed homeowner tender claim has run. (ECF No. 55).

 4   Nationstar replies that it had no access to the HOA ledgers evidencing homeowner tender until

 5   June 2019 and there is no prejudice to SFR or undue delay in the amendment. (ECF No. 56).

 6          In addition, SFR seeks to amend its Answer to include an affirmative defense relating to

 7   election of remedies. It argues that the need to add the affirmative defense arose due to the July

 8   25, 2019 notice of settlement between Nationstar and the HOA. (ECF No. 53). Nationstar

 9   opposes the request because SFR’s explanation of the need for the defense – that Nationstar is

10   seeking inconsistent remedies – is incorrect and so, amendment is futile. (ECF No. 54). It also

11   contends that Nevada law does not prevent the Court from allowing certain parties to settle and

12   also subsequently, ordering one form of relief based on the remaining claims with another party.

13   (Id.). SFR replies that it has met the standard for amendment as it timely filed its request and it is

14   not futile under its interpretation of the law. (ECF No. 57).

15          II.     ANALYSIS

16                  a. Motion to Amend the Complaint

17          Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of

18   pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth

19   Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party

20   to amend its pleading.” Sonoma Cnty. Ass’n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117

21   (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of

22   ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

23   deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

24   of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.

25   Davis, 371 U.S. 178, 182 (1962)).

26          As Nationstar filed its Motion to Amend prior to the expiration of the August 21, 2019

27   deadline to amend the pleadings, it falls under Rule 15(a)’s liberal standard. The Court finds that

28


                                                  Page 2 of 4
 1   Nationstar should be permitted to amend its complaint as requested. Amendment at this stage

 2   would be neither extraordinarily disruptive nor prejudicial to SFR. Indeed, SFR is clearly aware

 3   of the proposed homeowner tender allegations and changes in appellate case law. Moreover,

 4   SFR’s arguments about delay are not sufficient to justify denying the amendment at this stage as

 5   this case was stayed and no discovery was permitted from February 27, 2017 until May 1, 2019.

 6   Indeed, the passage of time is not reason enough to preclude amendment. See, e.g., Roberts v.

 7   Arizona Bd. of Regents, 661 F.2d 796, 798 (9th Cir. 1981) (“Ordinarily, leave to amend pleadings

 8   should be granted regardless of the length of time of delay by the moving party absent a showing

 9   of bad faith by the moving party or prejudice to the opposing party.”). Also, SFR has not shown

10   that Nationstar’s proposed amendment concerning homeowner tender is futile. Nationstar

11   contends that it is not raising a new claim, but rather, adding new factual allegations to its existing

12   claim for declaratory judgment/quite title and the statute of limitations has not expired as the

13   evidence was only uncovered in June 2019. Therefore, the Court will grant Nationstar’s Motion

14   (ECF No. 52).

15                   b. Motion to Amend the Answer

16          Likewise, Rule 15(a)’s liberal policy favoring amendment applies to SFR’s request to

17   amend its answer to add an affirmative defense of election of remedies; the request was also

18   timely filed on August 21, 2019, the deadline to amend the pleadings. Nationstar’s argument

19   regarding Nevada law is persuasive – that it does not prevent the Court from allowing certain

20   parties to settle and also subsequently, ordering one form of relief based on the remaining claims

21   with another party. However, this does not mean that amendment to add the affirmative defense

22   is futile, just that Nationstar believes it will prevail against this affirmative defense. As such, the

23   Court finds no prejudice and also no undue delay as the notice of settlement was only provided as

24   of July 25, 2019.

25          Finally, in light of the Court’s decision to grant Nationstar’s Motion for Leave to Amend,

26   SFR’s Motion (ECF No. 53) is largely moot as it will be provided an opportunity to answer the

27   amended complaint. However, to be clear, the Court will grant SFR’s Motion (ECF No. 53) and

28


                                                   Page 3 of 4
 1   permit SFR to assert an election of remedies affirmative defense in response to the amended

 2   complaint.

 3          III.   CONCLUSION

 4          IT IS HEREBY ORDERED that Plaintiff Nationstar Mortgage LLC’s (“Nationstar”)

 5   Motion for Leave to File Amended Complaint (ECF No. 52) is granted. Plaintiff shall file and

 6   serve the amended pleading in accordance with Local Rule 15-1.

 7          IT IS FURTHER ORDERED that Defendant SFR Investments Pool 1, LLC’s Motion for

 8   Leave to Amend Answer (ECF No. 53) is granted as outlined above.

 9          DATED: January 22, 2020.

10

11                                                      DANIEL J. ALBREGTS
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 4 of 4
